DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed 4 March 2021, in response to the Office Action mailed 4 December 2020.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

The objections to the drawings are withdrawn due to the amendments filed.

The objections to claims 6, 7, and 11 are withdrawn due to the amendments filed.

The rejection of claim 28 under 35 U.S.C. 101, is withdrawn due to the amendment filed.

The rejections of claims 1-12 and 15-28 under 35 U.S.C. 112, second paragraph, are withdrawn due to the amendments filed.


Claim Objections
Claim 31 is objected to because of the following informalities:  “predictive engine” appears as though it should be “prediction engine”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the company employee identifier" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 depends upon claim 13, and thus includes the aforementioned limitation(s).

Claim 32 recites the limitation "the database" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as there are multiple databases to which this could refer, recited in claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12-19, 21, 22, 24-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 2016/0071134) in view of Riazzi (US 2012/0232955).

As per claim 1, Duncan teaches a system comprising: a transceiver for communicating over a network [the networks include an autonomous system of terminals, gateways, routers, and the like connected by wireless radio links or wireless transceivers (paras. 0022, 0114, etc.)]; a memory for storing at least instructions [memory can represent a machine-readable medium on which is stored one or more sets of instructions, software, firmware, or other processing logic (para. 0115)]; a processor device that is operative to execute program instructions [a memory and processor for executing instructions (paras. 0111-115, etc.)]; a training database comprising training data comprising a list of company engagements from a client user, and for each engagement, a company identifier, wherein the list comprises won company engagements [a database including a plurality of sales leads, each sales lead having a plurality of associated activities (paras. 0111-112, etc.) where, when an individual visits a website, or exchanges contact information with the marketing team, they will begin to be tracked by marketing automation software, as a “cold lead” (para. 0038) and the activities information include LOST and WON leads, successful sales, etc. (paras. 0075-76, 0081, 0096-98, 0104, etc.); for training a classifier (paras. 0063-67, 0080-83, etc.)], and non-customer company data comprising company engagements for the non-customer company; wherein the non-customer company engagement data is mapped to [a database including a plurality of sales leads, each sales lead having a plurality of associated activities (paras. 0111-112, etc.) where, when an individual visits a website, or exchanges contact information with the marketing team, they will begin to be tracked by marketing automation software, as a “cold lead” (para. 0038) and the activities information include LOST and WON leads, successful sales, etc. (paras. 0075-76, 0081, 0096-98, 0104, etc.)]; and a classification engine comprising at least one classifier configured to identify company prospects, the classification engine being configured to train the at least one classifier on the training data in the training database to identify one or more attractive classes and one or more unattractive classes to classify company prospects [a number of different classifiers may be trained to score leads and classify won/lost, etc. (paras. 0063-67, 0080-83, etc.)].
While Duncan teaches a database including mapping customer and non-customer company engagement data (see above) it does not explicitly teach company entity data mapped to each company engagement, the company entity data comprising firmographic data from a business entity information database, and non-customer company data from the business entity information database, the non-customer company data comprising company engagements for the non-customer company and company entity data mapped to each company engagement, the company entity data comprising the firmographic data from the business entity information database; 
Riazzi teaches company entity data mapped to each company engagement, the company entity data comprising firmographic data from a business entity information database [a database including company entity data including names and firmographic information, such as industry, revenue and employee population size; where the companies are identified as clients, active prospects, etc. (paras. 0107-108, etc.)], and non-customer company data from the business entity information database, the non-customer company data comprising company engagements for the non-customer company and company entity data mapped to each company engagement, the company entity data comprising the firmographic data from the business entity information database [a database including company entity data including names and firmographic information, such as industry, revenue and employee population size; where the companies are identified as clients, active prospects, and unidentified companies that match the found cluster patterns   (non-customers), where for business entities that are matched successfully, the source record is attributed with the corresponding industry, revenue and employee population size values, and the application matches the companies in the database to the clusters (paras. 0107-108, etc.)]; wherein the non-customer company engagement data is mapped to the company engagement data for the client user [a database including company entity data including names and firmographic information, and a multi-stage fuzzy matching algorithm is used to match customer company names to a fully-attributed company records database and find cluster patterns, where the UI provides information for targeting sales and marketing efforts and allows a user to query the application database to identify other unidentified companies that match the found cluster patterns  (paras. 0107-108, etc.)].
Duncan and Riazzi are analogous art, as they are within the same field of endeavor, namely artificial intelligence.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include company entity and engagement information in the company info database, for current customers and non-customers, as taught by Riazzi, in the in the lead/engagements database information in the system taught by Duncan.
Riazzi provides motivation as [the present invention solves the marketing problems of targeting the right companies with marketing and sales campaigns, targeting the right roles of likely decision makers, identifying the right segments of the market where a company is currently winning customers, identifying the deal velocity of opportunities through the sales funnel, identifying patterns in the opportunities in the sales funnel, identifying companies with the same characteristics as other companies that the business is selling to and justifying marketing spending by measuring results. It solves these problems with analytics and algorithms that target the right businesses and the right roles of likely decision makers and buyers within those businesses (para. 0020, etc.)].

As per claim 2, Duncan/Riazzi teaches wherein the list of company engagements comprises a list of customers [the database includes company engagement and customer information (Duncan: paras. 0037, 0048; Riazzi: paras. 0107-108; etc.)].

As per claim 3, Duncan/Riazzi teaches wherein the list of company engagements comprises, for at least one of the engagements, at least one of: a begin time for when the company became a customer; a customer revenue value; one or more employee identifiers [the database includes company engagement and customer information (Duncan: paras. 0037, 0048; Riazzi: paras. 0107-108; etc.) including timing information for engagements (Riazzi: paras. 0104-108, 0114-117, etc.) and employee identifier information (Riazzi: paras. 0020-24, 0107, 0112, etc.)].

As per claim 4, Duncan/Riazzi teaches wherein the list of won company engagements comprises at least one of: a sale of a product or service; and a response to a marketing message [lead information can be marketing qualified leads based on behavior, demographic, past sales, responses to marketing, etc. (Duncan: paras. 0039-41, 0075-76, etc.)].

As per claim 5, Duncan/Riazzi teaches wherein the training database comprises a list of lost company engagements [the database includes customer information; including WON/LOST information (Duncan: paras. 0037, 0048) as well as company engagement (Riazzi: paras. 0107-108; etc.)].

As per claim 6, Duncan/Riazzi teaches wherein the classifier engine includes a machine learning classifier model builder selected from the group of: a decision tree, a random forest modeler, a cluster modeler, a K Means Cluster modeler, a neural net, a gradient boosted trees machine modeler, and a support vector machine (SVM) [A particular embodiment includes two models, DQM (direct qualification model) and FFM (full funnel model), and in an example embodiment, we use a 3-class gradient boosting classifier (Duncan: abstract, paras. 0080, 0092, etc.)].

As per claim 7, Duncan/Riazzi teaches wherein the classifier engine comprises: a company profile classifier trained on the training database and configured to identify one or more company profile company classifications, including at least one company profile based on at least one of the attractive classes [multiple sets of training leads are used for training data to train the classifier (Duncan: paras. 0081-83, 0092, 0104, 0108-116, etc.)].

As per claim 10, Duncan/Riazzi teaches a prediction engine comprising the at least one classifier, the prediction engine being configured to calculate a probability score for a company prospect classification [multiple sets of training leads are used for training data to train the predictive model to predict conversion probabilities (Duncan: paras. 0040-43, 0081-83, 0092, 0104, 0108-116, etc.); utilizing company information (Riazzi: paras. 0107-108, etc.)].

As per claim 12, Duncan/Riazzi teaches wherein the list of company engagements comprises one or more employee identifiers and the system is configured to train the at least one classifier to classify company prospects including the one or more employee identifiers [the database includes company engagement and customer information (Duncan: paras. 0037, 0048; Riazzi: paras. 0107-108; etc.) including information for engagements (Riazzi: paras. 0104-108, 0114-117, etc.) and employee identifier information (Riazzi: paras. 0020-24, 0107, 0112, etc.)].

As per claim 13, Duncan/Riazzi teaches wherein the classifier model builder is configured to train at least one classifier for a prediction engine, the prediction engine being configured to calculate a probability score for a company prospect classification for the company employee identifier [multiple sets of training leads are used for training data to train the predictive model to predict conversion probabilities (Duncan: paras. 0040-43, 0081-83, 0092, 0104, 0108-116, etc.); utilizing company information (Riazzi: paras. 0107-108, etc.)].

As per claim 14, Duncan/Riazzi teaches wherein the system is configured to at least: access the business entity database for employee data for the company prospect, the employee data, and provide a client user with a plurality of the scored prospects that include the employee data for the company prospect [the database includes company engagement and customer information (Duncan: paras. 0037, 0048; Riazzi: paras. 0107-108; etc.) including information for engagements (Riazzi: paras. 0104-108, 0114-117, etc.) and employee identifier information (Riazzi: paras. 0020-24, 0107, 0112, etc.)].

As per claim 15, see the rejection of claim 1, above, wherein Duncan/Riazzi also teaches receiving into memory the company engagement database [memory can represent a machine-readable medium on which is stored one or more sets of instructions, software, firmware, or other processing logic (Duncan: para. 0115)], and outputting a database of company prospects to a client user interface [results of this analysis are then aggregated and the user is presented their "cluster patterns", or firmographic descriptions of companies which the user's customers and/or prospects are found to be in highest concentration (Riazzi: paras. 0108-0114, etc.)].

As per claim 16, see the rejection of claim 2, above.

As per claim 17, see the rejection of claim 5, above.

As per claim 18, see the rejection of claim 6, above.

As per claim 19, see the rejection of claim 7, above.

As per claim 21, Duncan/Riazzi teaches wherein the database comprising the company entity data and the firmographic data is the business entity information database [the database includes company engagement and customer information (Duncan: paras. 0037, 0048; Riazzi: paras. 0107-108; etc.) including information for engagements (Riazzi: paras. 0104-108, 0114-117, etc.) and employee identifier information (Riazzi: paras. 0020-24, 0107, 0112, etc.)].

As per claim 22, see the rejection of claim 13, above.

As per claim 24, Duncan/Riazzi teaches wherein the database comprising the company entity data and the firmographic data is a database compiled from new company prospects and the firmographic data for the company prospects from business [the database includes company engagement and customer information (Duncan: paras. 0037, 0048; Riazzi: paras. 0107-108; etc.) including information for engagements (Riazzi: paras. 0104-108, 0114-117, etc.) and employee identifier information (Riazzi: paras. 0020-24, 0107, 0112, etc.)].

As per claim 25, see the rejection of claim 12, above.

As per claim 26, see the rejection of claim 13, above.

As per claim 27, Duncan/Riazzi teaches accessing the business entity database for employee data, the employee data comprising at least one of contact data or cookie data; and providing the user interface for a client user with a plurality of scored prospects that includes the employee data for the company prospect [when an individual visits a website, or exchanges contact information with the marketing team, they will begin to be tracked by marketing automation software, as a "cold lead." (Duncan: para. 0038, etc.) and results of this analysis are then aggregated and the user is presented their "cluster patterns", or firmographic descriptions of companies which the user's customers and/or prospects are found to be in highest concentration (Riazzi: paras. 0108-0114, etc.)].

As per claim 28, see the rejection of claim 18, above, wherein Duncan/Riazzi also teaches a computer program product including computer readable memory encoded with instructions executable by a computer system that, when executed by at [memory 704 can represent a machine-readable medium on which is stored one or more sets of instructions, software, firmware, or other processing logic (Duncan: para. 0115, etc.)].

As per claim 29, Duncan/Riazzi teaches wherein the non-customer company data includes won company engagement data and lost company engagement data [a database including a plurality of sales leads, each sales lead having a plurality of associated activities (Duncan: paras. 0111-112, etc.) where, when an individual visits a website, or exchanges contact information with the marketing team, they will begin to be tracked by marketing automation software, as a “cold lead” (Duncan: para. 0038) and the activities information include LOST and WON leads, successful sales, etc. (Duncan: paras. 0075-76, 0081, 0096-98, 0104, etc.)].

As per claim 30, Duncan/Riazzi teaches wherein the prediction engine is configured to calculate a sales revenue associated with at least one of the classes [one or more models can be used to rank sales leads based on probabilities of sales as well as calculated expected revenues (Duncan: paras. 0035, 0041, 0053, 0058, 0089-101, etc.)].

As per claim 32, Duncan/Riazzi teaches wherein the system is configured to run the at least one classifier on the database to classify companies not included in the list of company engagements [multiple sets of training leads are used for training data to train the predictive model to predict conversion probabilities (Duncan: paras. 0040-43, 0081-83, 0092, 0104, 0108-116, etc.); utilizing company information and allowing a user to query the application database to identify other unidentified (not in the list) companies that match the found cluster patterns (Riazzi: paras. 0107-108, etc.)].


Claims 8, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan and Riazzi as applied to claims 7 and 15 above, and further in view of Yaseen (US 2012/0278091).

As per claim 8, Duncan/Riazzi teaches the system of claim 7, as described above.
Duncan/Riazzi does not explicitly teach wherein the classification engine includes a machine learning classifier model builder comprising a K-Means Cluster modeler.
Yaseen teaches wherein the classification engine includes a machine learning classifier model builder comprising a K-Means Cluster modeler [In one embodiment, data mining module 156 uses a k-means clustering algorithm for both clustering models (para. 0046, etc.)].
Duncan/Riazzi and Yaseen are analogous art, as they are within the same field of endeavor, namely sales prediction/modeling.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize k-means clustering, as taught by Yaseen, 
Yaseen provides motivation as [k-means clustering allows for clustering of the customer data into a set number of clusters such that each data point belongs to the cluster with the nearest centroid and such that the within-cluster sum of squares between a data point and the centroid of the cluster to which it belongs is minimized (para. 0046, etc.)].

As per claim 9, Duncan/Riazzi/Yaseen teaches wherein the machine learning classifier builder is configured to train the at least one classifier on firmographic data from a begin time for company win or loss engagements [the database includes company engagement and customer information (Duncan: paras. 0037, 0048; Riazzi: paras. 0107-108; etc.) including timing information for engagements (Riazzi: paras. 0104-108, 0114-117, etc.) and employee identifier information (Riazzi: paras. 0020-24, 0107, 0112, etc.) for training the models (Duncan: paras. 0040-43, 0081-83, 0092, 0104, 0108-116, etc.)].

As per claim 20, see the rejection of claim 8, above.


Claims 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan and Riazzi as applied to claims 10 and 22 above, and further in view of Wong (US 2016/0225017)

As per claim 11, Duncan/Riazzi teaches the system of claim 10, as described above.
While Duncan/Riazzi teaches training the classifier for the prediction engine (see above), it does not explicitly teach wherein the classifier for the prediction engine is trained on a random forest decision tree.
Wong teaches wherein the classifier for the prediction engine is trained on a random forest decision tree [The input training data is fitted via a regression algorithm (e.g., a Random Forest regression algorithm) and then post-processed with a linear regression algorithm to boost the accuracy of the results (paras. 0029, 0036, 0045, etc.)].
Duncan/Riazzi and Wong are analogous art, as they are within the same field of endeavor, namely machine learning.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a random forest training algorithm as taught 
Wong provides motivation as [the modification does not overfit the data while still providing a good balance of accuracy and runtime performance (paras. 0029, 0036, 0045, etc.)].

As per claim 23, see the rejection of claim 11, above.


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan and Riazzi as applied to claim 30 above, and further in view of Richter (US 2008/0162487).

As per claim 31, Duncan/Riazzi teaches the system of claim 30, as described above.
While Duncan/Riazzi also teaches comparing cost of sales leads to expected revenue and rank the classes (see, e.g., Duncan: paras. 0035, 0041, 0053-58, 0089-101, etc.), it does not explicitly teach wherein the predictive engine is configured to calculate a negative revenue for an unattractive class.
Richter wherein the predictive engine is configured to calculate a negative revenue for an unattractive class [a learning model is used to forecast revenues, and actual revenue information including reported revenue gained, lost or deferred is used to update the model for future predictions (paras. 0140, 0154, etc.); for the comparison and ranking of Duncan/Riazzi, above].
Duncan/Riazzi are analogous art, as they are within the same field of endeavor, namely sales analytics.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include training the model to predict negative revenues, as taught by Richter, in the system for predicting revenue for ranking sales leads, as taught by Duncan/Riazzi.
Because both Duncan/Riazzi and Richter teach systems including models to predict revenues in sales lead evaluations, it would have been obvious to one of ordinary skill in the art to include training the model to predict negative revenues, as taught by Richter, in the system for predicting revenue for ranking sales leads, as taught by Duncan/Riazzi, to achieve the predictable result of better fitting actual reported revenues, including those that are negative compared to/including costs, for using total revenue to rank the lead classes, as taught by Duncan (i.e., in identifying which leads are worth pursuing, negative revenue would be unattractive).


Response to Arguments
Applicant's arguments filed 4 March 2021 have been fully considered but they are not persuasive.

Applicant argues that the cited art does not teach non-customer company data from the business entity information database, the non-customer company data comprising company engagements for the non-customer company and company entity data mapped to each company engagement, the company entity data comprising the firmographic data from the business entity information database; wherein the non-customer company engagement data is mapped to the company engagement data for the client user.
However, Duncan teaches a database including a plurality of sales leads, each sales lead having a plurality of associated activities (paras. 0111-112, etc.) where, when an individual visits a website, or exchanges contact information with the marketing team, they will begin to be tracked by marketing automation software, as a “cold lead” (para. 0038) and the activities information include LOST and WON leads, successful sales, etc. (paras. 0075-76, 0081, 0096-98, 0104, etc.); while Riazzi teaches a database including company entity data including names and firmographic information, such as industry, revenue and employee population size; where the companies are identified as clients, active prospects, and unidentified companies that match the found cluster patterns   (non-customers), where for business entities that are matched successfully, the source record is attributed with the corresponding industry, revenue and employee population size values, and the application matches the companies in the database to the clusters (paras. 0107-108, etc.).


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-32 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kusumura (US 2017/0206560) – discloses a sales prediction system including timing data.
Chiao (US 2016/0071118) – similar to Duncan, above, including prediction and classification for sales/company engagement/lead conversion.
Cohen (US 2013/0090987) – discloses a system including a classifier for sales leads including won/lost/etc. and for predicting sales opportunities/company engagement.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE GIROUX/Primary Examiner, Art Unit 2125